                           Case 18-17936       Doc 72   Filed 04/20/20     Page 1 of 1

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Greenbelt
                                  In re:   Case No.: 18−17936 − TJC    Chapter: 7

Maurice Wright Jr.
Debtor

                                                    NOTICE


PLEASE TAKE NOTICE that a hearing will be held

                          at 6500 Cherrywood Lane, Courtroom 3−E, Greenbelt, MD 20770

                          on 6/22/20 at 03:00 PM

to consider and act upon the following:

69 − Motion Requesting Disgorgement of Fees From Record Attorney Filed by Maurice Wright Jr.. (Attachments: #
1 Exhibit A # 2 Proposed Order) (Arter, Laurie)


NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 4/20/20
                                                         Mark A. Neal, Clerk of Court
                                                         by Deputy Clerk, Laurie Arter
                                                         301−344−3327



Form ntchrgmdb (rev. 12/2003)
